ACCEPTED
                                                                                           07-15-00406-CV
                                                                              SEVENTH COURT OF APPEALS
                                                                                        AMARILLO, TEXAS

      APPELLATE CASE 07 15 406 CV BRIEF
                                                                                     11/2/2015 10:14:25 PM
                                                                                          Vivian Long, Clerk


          11/02/2015 9:00 PM Monday
       BRIEF FOR APPELLATE CASE NO 07 - 15 - 00406    FILED IN
                                                    – CV
                                                7th COURT OF APPEALS
                                                                    AMARILLO, TEXAS
                       IN THE 7th COURT OF CIVIL             APPEALS
                                                                 11/2/2015 10:14:25 PM
                                                                       VIVIAN LONG
                                                                          CLERK
                                     CITY OF AMARILLO

                                   COUNTY OF POTTER

                                         STATE OF TEXAS

                              UNITED STATES OF AMERICA

                       FREDERICK WIEGAND JR., APPELLANT

                                               V.

               FREDRICA WIEGAND KINNARD, ET AL, APPELLEES



                  Original proceeding from the 421st and 22d

                                    state district courts

           In the city of Lockhart, county of Caldwell, state of Texas

              The Honorable R. Bruce Boyer, presiding 22d Court

             The Honorable Todd Blomerth, presiding 421st Court

                        APPELLANT’S BRIEF ON THE MERITS

                            ORAL ARGUMENT REQUESTED
Frederick Wiegand Jr., Pro Se Litigant       fredww2000@yahoo.com
US Post Office Box 420461                    Telephone 512 938 7045
1300 Matamoros St.
Laredo, TX 78042

                                                                          Page 1 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
IDENTITY OF PARTIES AND COUNSEL

Appellant / Plaintiff                  Counsel:
Frederick Wiegand Jr.                  non yet, pro se to be timely
fredww2000@yahoo.com                   Tel. 512 938 7045




Respondents
The Honorable R. Bruce Boyer, presiding 22d Court
The Honorable Todd Blomerth, presiding 42st Court
1703 South Colorado St., Box 3
Lockhart, TX 78644
Tel. 512 398 1806


Appellees / Defendants                       Counsel:

Fredrica Wiegand Kinnard, sister             Cliff McCormack
Cassandra Carpenter Dillaveau, neice         174 South Guadalupe St., #106
Steve Kinnard, deceased husband              San Marcos, TX 78666
                                             Tel. 512 353 3803
                                             Email:




                                                                Page 2 of 56
       APPELLATE CASE 07 15 406 CV BRIEF
           11/02/2015 9:00 PM Monday
                                   TABLE OF CONTENTS

1. Front Page . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      1

2. Identities of parties and counsel . . . . . . . . . . . . . . . . . . . . . . . 2

3. Table of contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

4. Time Table – Dates Management . . . . . . . . . . . . . . . . 4

5. Table of authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

6. Statement of the case . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . 13

7. Statement regarding oral argument . . . . . . . . . . . . . . . . . . . . 22

8. Issues presented . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

9. Statement of facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

10. Summary of the argument . . . . . . . . . . . . . . . . . . . . . . . . . . 28

11. Argument (Case Law) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

12. Prayer . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41

14. List of Attachments . .( 7 of them ). . . . . . . . . . . . . . . . . . . . . 44

13. Appendix . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Page 56 of 56



                                                                                          Page 3 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
4. Time Table – Dates Management . . . . . . . . . . . . 4

April 2009 -- Fredrica Wiegand Kinnard filed 3 lawsuits against
brother Frederick Wiegand Jr., at request of Dan Gibson, city
planner of Lockhart, Caldwell County, Texas
A. Criminal misdemeanor lawsuit 38,771
B. Criminal felony lawsuit 10189, and
C. This civil lawsuit 2009 - Other - 0369

Frederick replied with two civil attorneys Paul Browder and Susan
Henricks and one criminal attorney.

September 2010 -- Frederick returned from his work as deepwater
drilling superintendent in Vietnam, South East Asia, to appear in
person at misdemeanor criminal trial in Lockhart, Caldwell County,
TX; and Assistant DA Luke Alsop moved for dismissal immediately,
and Judge Edward Jarrett of Luling, TX, dismissed criminal
misdemeanor case. Collateral damages to Frederick were the loss
of his $15,000 USD per month job and damages to his international
work reputation.


September 2010. Felony lawsuit by sister and neice and dead
husband was designed to cause extreme collateral damages and
prevent Frederick from defending himself in the civil lawsuit
2009 - O - 369 with no discovery for more than five years, other
than filed affidavits.

January 30, 2012 Susan Henricks appeared at summary judgment
hearing for Frederick Wiegand Jr., and summary judgment was
denied.
                                                           Page 4 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday


8 September 2015 --Lower court rejected all evidence of Frederick
Wiegand Jr., and without notice, held non-jury trial even though
jury trial was requested and jury trial fees paid five years earlier.
Final judgment issued by original court in city of Lockhart, county of
Caldwell, state of Texas.

8 September 2015 surprise Final Judgment issued by the lower
courts 421st Todd Blomerth and 22d R. Bruce Boyer. As of 2
November 2015, Appellant has NOT been able to obtain copy , nor
seen judgment.

19 September 2015 Appellant F. Wiegand Jr. first found out about
the surprise trial and surprise Final Judgment when he called the
Court Coordinator Monica Malaer in Lockhart, TX to ask about
when to set the trial.

19 September 2015. Appellant first found out about non-jury trial
and its final 8 Sept 2015 judgment on 19 Sept 2015, when he called
the court coordinator Monica Malaer, to ask about the trial date
setting. Appellant tried to hire appellate attorneys, but not able to
do so for various technical reasons.

19 September 2015 Appellant Frederick Wiegand Jr. Prepared his
Motion / Notice of Appeal and sent by FedEx to Clerk of Courts in
city of Lockhart, county of Caldwell, state of Texas with cheques to
pay for Clerk’s Record and 21 page Final Judgment in Case No.
2009-Other 0369 in the 22d and 421st state District Courts in
Caldwell County, TX;


                                                             Page 5 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
3rd and 4th week of September 2015 Caldwell County Clerk received
Motion/ Notice to Appeal, written paper Request to Prepare Clerk’s
Record, paper cheques for 21 pg final judgment and for 812 pages
of Clerk’s Record.

First week of October 2015, Clerk 3rd Court of Civil Appeals received
some documents.

Second week of October 2015, Clerk 3rd Court of Civil Appeals
notified Appellant Wiegand by email that case was ACCEPTED, and
gave it a 03 15 611 CV case number. Then at 6 pm Appellant
received eNotice that his case was transferred to 7th Court of Civil
Appeals in Amarillo, TX.

21 October 2015 Caldwell County Clerk’s Record was filed in the
Third Court of Civil Appeals in Austin, TX as 03 15 611 CV.

23 October 2015 9 am Appellant FedExed his first Motion to
Extend Time to File Brief to 3rd Court of Civil Appeals in Austin, TX.

23 October 2015 6 pm Appellant received email Notice from Clerk
7th Court of Civil Appeals in Amarillo that his appeal case 3 15 611
CV had been transferred to Amarillo from Austin.

24 October 2015 Appellant subscribed to online eLawServices filing
system.

25 October 2015 Sunday Appellant emailed 2d Motion to Extend
and incomplete Brief to eLawServices for online filing next business
day in 3rd Court of Civil Appeals, including Incomplete Brief for 3rd
COA dated 25 October 2015.

                                                              Page 6 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday

26 October 2015 6 pm Appellant received confirmation email
notice from 7th Court of Civil Appeals, stating that case 03 15 611
CV has been transferred to 7th Court of Civil Appeals in Amarillo, TX
and given a new number 7 15 406 CV and Clerks Records received
in the 7th COA.

26 October 2015 Appellant tried to email 2d Motion to Extend
Time to File Brief in 7th Court of Civil Appeals, but email did not
clear into eLawSerivces system due to a formating problem of
PowerPoint evidence.

27 October 2015 Appellant re.sent by email to eLawServices his 2d
Motion to Extend Time for 3rd COA, but eLawServices did not accept
because of a formatting error or style error.

28 October 2015 Appellant received email from eLawServices
asking if eLaw should try to file again his 2d Motion to Extend
including Incomplete Brief, and Appellant replied Yes, please
re.send.

28 October 2015 Appellant does not know if 3rd Court of Civil
Appeals forwarded his FedExed paper First Motion to Extend Time
that 3rd Court received for sure by tracking FedEx number, to the 7th
Court of Civil Appeals, so the 7th Court Clerk did not know about it.

28 October 2015 Appellant received notice at 6 pm via email from
7th Court of Civil Appeals Clerk Vivian Long, 7th Court of Civil
Appeals in Amarillo, TX, stating that deadline for filing a Corrected
Brief is Monday, November 9 2015. But Notice did not state
whether or not the 7th Court of Appeals had received the 22d +

                                                               Page 7 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
421st Clerks Records from Lockhart, TX, including Appellant’s First
FedExed Motion to Extend, nor Appellant’s Second eFiled Motion to
Extend, nor stated in any Notice of the 7th COAppeals related this
timetable. Notice from Clerk 7 COA did not state basis for the
acceleration of deadline for filing Brief for 7 15 406 CV.

29 October 2015 Thursday. Therefore, Appellant prepared this
his Third (3rd) Motion to Extend Time to File Corrected Brief with
title and heading for 7th Court of Civil Appeals and the new 7th COA
case number 07 15 406 CV, and eFiled his 3rd Motion via
eLawServices before the close of business hours 28 October 2015,
offering the Honorable Court the following explanations in more
detail:
A.
1. No notice of trial of 2009 Other 369 in lower courts. Your
Appellant F. Wiegand Jr. never received any notice at all of the non-
jury trial on or about the 8th of September 2015, although Wiegand
paid for and requested a jury trial more than five years ago.
2. No notice of judgment. Your Appellant Frederick Wiegand Jr.
found out about the final judgment when he spoke to Monica
Malaer, the court coordinator in Lockhart, on the 19 th of
September 2015. To this date 9 November 2015, Appellant has not
received, not seen, and not read the final judgment of 8 Sept 2015.
3. Immediate filing of Motion / Notice of Appeal by Appellant on
23 September 2015, and mailing FedExing two cheques for
payment of 21 pages of the final judgment and 812 pages of the
Clerk’s Record in Lockhart, Texas, to the lower courts on 28
September 2015 in Lockhart, TX.
4. The Motion/Notice to Appeal arrived in Austin, TX, to the 3rd
Court of Civil Appeals on the 28th of September 2015 with a cheque


                                                            Page 8 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
for $205, and the appellate case was ACCEPTED, as shown by blue
filestampmark upper right corner.
5. On the 1st of October 2015, Appellant received Notice in US mail
of the final judgment, but did not receive a copy of the final
judgment. To this day, the 8th November 2015, Appellant has
NEVER seen the Final Judgment from the lower courts.
6. On or about the 23 October 2015, the 3rd Court of Civil Appeals
received the Texas state district Clerk’s record of 2009 - O - 0369,
and that began the time requirement for filing the Appellants brief
= 23 October 2015, more or less, give or take one day, in the 3rd
Court of Civil Appeals only.
7. On Friday morning 23 October 2015, Appellant FedExed from his
home town in Mexico where he works as a petroleum engineering
professor, his Appellant’s 1st Motion to Extend Time for Filing his
Brief, and that arrived in Austin to the 3rd Court of Civil Appeals on
the 27th of October 2015 around 10 am.
8. But to be sure that his Motion to Extend would be considered
timely, Appellant also eFiled his Motion with supporting documents
and his Incomplete Brief to the 7th Court of Civil Appeals in
Amarillo, TX on Sunday, because while his FedEx paper documents
would take at least 4 travel days to arrive in Austin and then be
forwarded to Amarillo, Appellant wanted to be sure because on
Monday 26 October 2015 around 6 pm, he received the e.mail
confirming that his case 03-15-611-CV had been transferred to the
7th Court of Civil Appeals and renumbered as 07-15-00406-CV.
9. And on the 27th of October 2015, Appellant reviewed the e.filed
document sets ACCEPTED by the 7th Court of Civil Appeals; and
found one missing, and that was the set to the 3rd COA with the
Motion to Extend Time that was FedExed to Austin and arrived on
27 Oct 2015 at 9:51 am. Therefore, Appellant re-filed his 3rd


                                                             Page 9 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
Motion to Extend Time to File his Appellate Brief, but this time with
the correct style and number, as above and numbered
 07 - 15 - 00406 - CV in the 7th Court of Civil Appeals in Amarillo,
Texas. Appellant received Notice from Clerk of 7th COA that his 3rd
Motion to Extend was ACCEPTED on 28 October 2015.

Therefore, Appellant alleges that the time count to file the
Amended Brief for Appellate Case 07 15 406 CV should start from
the date that the 7th Court of Civil Appeals received the lower court
Clerk’s Record of 812 pages, and that date was the 28th of October
2015.




                                                           Page 10 of 56
      APPELLATE CASE 07 15 406 CV BRIEF
          11/02/2015 9:00 PM Monday
5.   Table of authorities      . . . . . . . . . . . . .. . . . . . . . . . . . . . . 11

CASE LAW . . . . . . . . . . . . . Page 11

Ray E. Kier, Appellant vs. F.L. Fahrenthold and G.W. Fahrenthold,
Appellees, Court of Civil Appeals, San Antonio, TX, Case No. 13110,
20 February 1957, rehearing denired 20 March 1957. Trespass to
try title suit, to determine boundary line between two lots,
whereby surveyor admitted that his plat overlapped the adjoining
tract, and that boundaryline could not be, as contended by the
plaintiff, located by reference to the plat. From judgment rendered
for defendants by the 135th Texas state district court, San Patricio
County, TX; plaintiff appealed. The Court of Civil Appeals held that
trial court was justified in finding that the 38 year old fence, with
respect to which improvements had been made, was the true
boundary as acquiesced in by the parties. Boundary fenceline by
estoppel. ( 229 S.W.2d 744 )

F. W. Wiegand, Jr., Appellant and landowner vs. Lupe Riojas,
Appellee, courthouse janitor, 3rd Court of Civil Appeals, Austin, TX,
appellate case number 03-1977-12482 , dated 30 March 1977. In
favor of the Appellant Wiegand, case law states that “… a
permissive easement, no matter how long in existence, can NEVER
ripen into land ownership … “. Wiegand appealed from the lower
court judgment in Caldwell County, TX, and brings the single point
of error that Lupe Riojas failed to prove the elements necessary to
establish an easement by prescription across the Wiegand
property. Appellant’s point of error sustained, and trial court
judgment reversed. Riojas takes nothing by his suit. ( 547 S.W.2d
287 (1077))

                                                                          Page 11 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
King Ranch, Inc. Appellant v JS Trophy Ranch LLC and Los Cuentos
LLC, Appellees, from the 79th Judicial District Court, Jim Wells
County, Texas, Honorable Richard C. Terrell, Presiding Judge, Trial
Court No. 12-12-51717-CV case, dispute over boundarylines
established in 1891 by deeds compared to fenceline, Fourth Court
of Civil Appeals, San Antonio, TX, 4th COA case number 04-13-
00606-CV. Affirmed in part; Reversed and Rendered in part.

Many others, time permitting.




                                                           Page 12 of 56
      APPELLATE CASE 07 15 406 CV BRIEF
          11/02/2015 9:00 PM Monday


6. Statement of the case . .. . . . . . . . . . . . . . . . . .. . . . . . Page   13

This is a case about real estate law in the State of Texas. It
has been promoted by the City of Lockhart and the locals
because the inherited Wiegand real estate is very important and
valuable to the development of the small town of Lockhart, county
of Caldwell, Texas.

It is complicated due to two criminal lawsuits brought at the
same time as the original civil lawsuit 2009 – Other – 0369 CV
which was filed by Appellant’s blood sister in April 2009 in the
Texas district court in the city of Lockhart, county of Caldwell, state
of Texas 78644. The two wrongful criminal lawsuits by the county
of Caldwell, Texas, at the request of Appellant’s sister Fredrica and
sister’s blood daughter Cassandra, and dead husband Steve
Kinnard, are continuously brought against Appellant, namely
misdemeanor case 38,771 and felony case 10189, Caldwell
County, TX, since September 2010. These two criminal lawsuits
constitute extortion, and are being used to create illegal collateral
damages much in excess of the monetary damages $7,500 USD
prayed for by the original plaintiffs in the lower court, again being
sister Fredrica Wiegand Kinnard and daughter Cassandra Carpenter
Jones Snider Dillaveaux, and a dead man who was the husband of
sister, then called Steve Kinnard.

“You cannot use a bogus and false criminal lawsuit to settle a
civil case.”

That is the FIRST PREMISE of this appeal.

                                                                          Page 13 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday

Appellant Frederick returned from his deepwater drilling
superintendent job in Vietnam with CONSONJOC in Saigon – Ho Chi
Minh City, to Lockhart, TX; to be present in person with criminal
counsel for the trial in the misdemeanor case 38,771 on the 2d
floor of the old Caldwell County courthouse in Lockhart, TX. When
criminal misdemeanor case was called, counsel announced ready,
defendant was present in person in suit and tie; and Judge Edward
Jarrett from Luling, TX, called the case. Judge Jarrett called both
attorneys to the bench, and when the attorneys returned to their
respective desks, Luke Alsop the assistant district attorney
announced in loud voice for Caldwell County, TX, that the
prosecutor withdrew the charges. Judge Jarrett signed the order of
dismissal of the criminal charges, and that was the end of the
criminal misdemeanor case 38,771. Attachment 1 is a copy of the
dismissal order 11 October 2010. It was only after five years of
continuous complaints to state and federal authorities that
Caldwell County, TX District Attorney’s Office mailed a plain (not a
certified copy as requested by Wiegand ) photocopy of said order
by Judge Jarrett, and to the date of this brief in 2015, Caldwell
County has continuously refused to make copies of the more than
300 pages of “secret” documents in criminal misdemeanor case
38,771 State of Texas, Caldwell County, Fredrica Wiegand Kinnard
et al vs. brother Frederick Wiegand Jr., and has completely refused
to give Appellant ANY copies whatsoever of the felony case 10189,
Caldwell County vs. Wiegand Jr. Attachment 2 is a copy of the
denial letter by the Texas Attorney General Office, authorizing
Caldwell County District Attorney to refuse to US mail nor deliver
ANY copies of the criminal cases 38,771 and 10189 to your
Appellant.


                                                          Page 14 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
Extorsion is a crime by the Texas Penal Codes, Code 31 Section 02
under Theft Sec. 31.03 (a) A person commits an offense if he ( here
the Appellant has since 2009 and continues to accuse the two
living Appellees Fredrica Wiegand Kinnard and daughter mentally-ill
Cassandra Carpenter Dillaveaux, but not the dead husband Steve
Kinnard ) of theft and criminal conspiracy Sec. 15.02, whereby the
Appellees have intentionally with mens rea deprived and stolen
from Appellant many of his sentimental memorabilia, jewelry,
money and other personal belongings, both inherited and
purchased by Appellant with his earned money, and appropriated
Appellant’s property with their combined intent to deprive the
rightful owner Appellant of his inherited and purchased properties .
. . and by coercion . . . ( constituting extortion ).

Collateral damages to Frederick Wiegand Jr. included the loss of all
his personal properties in Bahrain and Saudi Arabia, being close to
sixty five thousand dollars of personal belongings; the loss of his
$15,000 USD job in Vietnam; and all costs of flights, hospitalization
for extreme stress in San Francisco, CA, attoney fees, and stolen
personal properties, amounting to about ninety-five thousand
dollars ( $95,000.00) of his life’s savings and work earnings; and
damages to his international reputation as drilling superintendent
and supervisor and engineer amounting to an estimated future
amount of one hundred thousand dollars ($100,000.00). Collateral
damages have included the desecration and invasion of his son’s
co-owned Double Wide Mobile Home at 75 Thayer Road, inside the
city limits of Lockhart, Caldwell County, Texas, and his inherited
home at 230 Wiegand Road, outside the city of Lockhart, but inside
the County of Caldwell, state of Texas, and the multiple invasions,
burglaries, thefts, destructions, desecrations, of these two Wiegand
homes, over a period of more than five (5) years in a row. Thefts in

                                                           Page 15 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
the Wiegand mobile home are estimated at around $35,000, not
including destruction to windows, doors, and interior; and thefts at
the Wiegand family home are estimated at around $75,000, not
including destruction to windows, doors, and interior, including
Appellant’s personal sentimental belongings saved during his entire
lifetime, his US Army military uniforms, money, jewelry, antique
collectors guns, books, tools, machinery, and other belongings of
Appellant which have been stolen by Appellees and other thieves.



Dale Olson surveys on Wiegand properties.
The deed of 12.0 acres of land in the SouthWest corner of the
Wiegand Family tract of land, specified that the mutually-agreeable
surveyor was to be the Claude Hinkle surveying company of
Lockhart, TX. Hinkle Surveying had made several surveys of for the
Wiegand Family and had a history of surveys acceptable to both
Frederick Wiegand Jr. and sister Fredrica Wiegand Kinnard.

But in 2008 when Fredrica Wiegand Kinnard, Plaintiff in 2009-O-
369, brought in an out-of-county surveyor who had never made any
surveys on the Wiegand nor Kinnard nor sister Phyllis Metcalf
inherited properties out of the Navene Lee Wiegand Estate, filed in
the Caldwell County courthouse; then Frederick Wiegand Jr.
protested and contested the survey work of the Dale Olson Survey
Company from Bastrop, Texas.

The Dale Olson Survey Company violated more than 21
surveying laws, called Brown’s Laws of Surveying. Those are
enumerated in Wiegand’s affidavits. The most important two
violations of the Laws of Surveying were and are these:

                                                          Page 16 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
   1. The Dale Olson surveys did not and do not respect the
      senior surveys; and
   2. The Dale Olson surveys started at the wrong point of
      beginning.
   3. And many other surveying errors.
Therefore, Frederick Wiegand Jr. a licensed professional engineer
in the State of Texas, disagreed with the Dale Olson surveys which
have been used to accuse Frederick Wiegand Jr. of two crimes,
namely the 38,771 accusation of misdemeanor theft of metal T-
post in the fence that Fredrica Wiegand Kinnard built across
Frederick’s road, being the abandoned portion of County Road
220; and the 10189 accustion of felony destruction of the fence
that sister Fredrica W. Kinnard built in April 2010 to block the
ingress and egress of the Wiegand Family from the Wiegand
properties and house at the two Wiegand bridges at Clearkfork
Creek, Caldwell County, Texas. Appellees claim that they have
obtained ownership of the Wiegand bridges based upon the Dale
Olson GPS Total Station computerized surveys. Appellant alleges
that this is completely and totally incorrect – that the Wiegand
bridges were constructed by Appellant and his father many years
ago, and were always considered by the Appellees to be Wiegand
property from 1944 until the Dale Olson GPS – Total Station survey
of December 2009 and January 2010. The Appellees agreed that
for (2010 – 1944 = 66 ( sixty-six ) years in a row ), the two concrete
bridges constructed by Wiegand Appellant, belonged to Wiegand
Appellant.

The importance of the league abstract line between the Francis
Berry League Abstract and the Esther Berry League Abstract.
Back circa 1792 when the Spaniards made their first topographical
surveys in what was then New Spain, the Spanish surveys

                                                            Page 17 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
measured a league line using their technology of those years. It
was the league line that continued throughout the history of the
Mexican Empire, the Mexican sale to the colonists of San Antonio
and Bastrop, Texas; which league line continued to stand as
accepted by the Republic of Texas under Stephen F. Austin, and
stood as the league abstract line under the founding of the State of
Texas. It is the same league abstract line that is in use today,
except for several exceptions, including but not limited to the
following:
   1. The Francis Berry – Esther Berry league abstract line, as
      shown on the maps and deeds in the Bastrop and Caldwell
      County courthouse records, was a straight line by surveying
      methods from circa 1792 until 2010.
   2. The ownership boundarylines were considered to be where
      the propery owners built the fences since the late 1890s. The
      fencelines ownershiplines were as straight as practicable,
      based upon the topography, which was flat to the East, but
      hilly to the West, including crossing two creeks.
   3. The 2010 Dale Olson surveying methods were the use of the
      new technology GPS Total Station satellite surveying. This
      modern surveying technology did not, and does not follow
      exactly the boundary landowner lines where the fences have
      stood since the 1890s, and does not follow the league –
      abstract line as shown on the county maps.
   4. The city planner Dan Gibson was among the first to learn that
      there was an error of about 30 feet wide along the entire
      length of the Francis Berry – Esther Berry league abstract line,
      when comparing the long-standing fenceline boundarylines,
      with the new 2010 GPS Total Station satellite survey lines.
      That is where the County Road 220 goes from Highway 183
      to the SouthWest, separating the inherited tracts of land of

                                                            Page 18 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
     brother Frederick Wiegand Jr. and sister Fredrica Wiegand
     Kinnard.
5.   This error did not affect sister Phyllis Wiegand Metcalf
     because Phyllis inherited lands on both sides of the Francis
     Berry – Esther Berry league abstract line. And the abandoned
     County Road 220 wandered through the mesquite brush to T
     into Farm to Market FM Road 20 on the West side of the
     Lockhart State Park.
6.   But the 30 ft error of the league – abstract line affected the
     part of County Road from the East side of the Lockhart Airport
     down where the City of Lockhart annexed the road and
     changed its name to Cunningham Street, to the point where
     County Road 220 began / begins again and ended after one
     hundred feet.
7.   That 100 foot portion of the active County Road 220 shows
     the 30 foot error, and is documented in the records of the City
     of Lockhart, TX. The Caldwell County Road Department does
     not keep nor make surveys, so the Road Department has
     claimed for many years. Therefore, the error was accepted by
     the City of Lockhart, as a public easement and ROW Right Of
     Way. But neither the Caldwell County nor the City of Lockhart
     maintain any portion of County Road 220 to the normal city
     nor county standards because the flood waters from normal
     rainfall, cut part of County Road 220, and damage the two
     Wiegand concrete bridges almost every year. Attachment 3.
     Letter by Dan Gibson, city planner, admitting surveying error
     by GPS – Total Station survey of extending city limits over the
     Appellant Wiegand’s 141.38 acres of land.
8.   The stated objective and goal of Fredrica Wiegand Kinnard
     was to, and continues to be; to block the abandoned County
     Road 220, to prevent the development and sale of the

                                                          Page 19 of 56
  APPELLATE CASE 07 15 406 CV BRIEF
      11/02/2015 9:00 PM Monday
   inherited family properties until after her death and
   thereafter. Fredrica Wiegand Kinnard is now about 72.9
   years old, and would be 73 years of age on her birthday of
   circa 19 January 1943. Fredrica Wiegand Kinnard has publicly
   stated that she wants to preserve the Indian artifacts and
   burial grounds down by Clearfork Creek, and has offered that
   as her reasons for blocking the abandoned portion of County
   Road 220 from the end of Cunningham Drive all the way
   across the East Branch of Clearfork Creek ( the first Wiegand
   concrete bridge ) and then across the main Clearfork Creek (
   the main Wiegand concrete bridge ) to the SouthWest corner
   of the Wiegand Family 141.38 acre tract which abuts and
   adjoins the Lockhart State Park to the NorthWest, the Fredrica
   Wiegand Kinnard tracts to the West and to the SouthWest
   and the Northern ownership-boundaryline – fenceline of the
   Fredrica Wiegand Kinnard tract called Tamayo tract.
9. The goal of the city of Lockhart is to wrongfully dispossess
   Appellant of his legally-inherited properties so that the lawyer
   family of the local title opinion companies can obtain the
   Wiegand properites without paying for them, like in the
   divorce case of the Appellant 79-CI-791 in 1979, when the
   Appellant was put in solitary confinement for 13 days in a
   row, without being let out of his cel for even a half hour per
   day, until he signed the deed to his ParkWay Subdivision in
   Lockhart, Caldwell County, Texas. Now that ParkWay
   Subdivision of about 77 acres has 113 houses and business
   office buildings, averaging a worth of $150,000, so the
   estimated total value, by Caldwell County tax statements, of
   the Wiegand property that the Fielder family by the Caldwell
   County district attorney of the time, Richard Aubrey Fielder,
   obtain, is about 113 x $150,000 = about seventeen million

                                                         Page 20 of 56
  APPELLATE CASE 07 15 406 CV BRIEF
      11/02/2015 9:00 PM Monday
  dollars worth of properties. So that is what the local
  establishment plan again, except this time, by using bogus
  and false criminal lawsuits, namely 38,771 and 10189, to
  extort and criminally coerce and force Appellant to sign a
  deed of his 141.38 acres inside the city limits of Lockhart,
  county of Caldwell, state of Texas, over to another person;
  and then take it from the other person, just like the
  prosecutor Richard Aubrey Fielder did in 1979 with
  Appellant’s ParkWay Subdivision inside the city limits of the
  small town of Lockhart, Texas.
10.      No title opinions have ever been served or presented to
  the Appellant by Appellees in the 5.6 years of this litigation.
  That is one reason for confusion. Appellees had / have the
  duty to present title opinions BEFORE trespassing on adjoining
  properties and surveying off what Appellees want to take,
  without consent of the other landowners. Therefore, the
  final judgment of both lower courts in Caldwell County, TX,
  without title opinions is an incomplete and flawed final
  judgment concerning land because it does not include title
  opinions. There is no such law as “you can survey with a
  Total Station GPS satellite survey instrument and thereby take
  title to land where the landowner common boundarylines of
  ownership were in the past agreed to be the barbed-wire
  fences for (2010 – 1934 = 66 yrs ) sixty-six years”, especially
  when the topographical satellite GPS Total Station survey is
  contested and flawed, as in the case of the Dale Olson flawed
  and contested surveys.




                                                       Page 21 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
7. Statement regarding oral argument . . . . . . . . . . . . . . 22

Appellant is contacting various law firms in Texas, and especially
in Amarillo, Texas, to hire an appellate attorney to present the oral
argument, once a trial date has been set.

Need trial date to tell lawyer when.




                                                            Page 22 of 56
       APPELLATE CASE 07 15 406 CV BRIEF
           11/02/2015 9:00 PM Monday

8.   Issues presented . . . . . . . . . .. . . . . . . . . . . . . . .   Page     23

Issue 1 of 07-15-00406-CV
Should a county be allowed to ignore the laws, specifically the
Texas Transportation Code, of the State of Texas concerning the
abandoned portions of County Road 220 in Caldwell County, State
of Texas, by refusing for many years to vacate the abandoned parts
of the county road 220?

See PowerPoint presentation evidence (Attachment 3) submitted
herewith as Supporting Evidence to Issue 1 of 07-15-00406-CV, a
presentation by Frederick Wiegand Jr and son Carl Jonathan
Wiegand to the Caldwell County Commissioners Court in public
hearing on ?? July 2009 in the Caldwell County Courthouse,
Lockhart, Texas 78644.

Issue 2 of 07-15-00406-CV
Should a lower state district court knowingly conduct a non-jury
trial without notifying the Defendant of the trial date, and thereby
preclude and deny the Defendant his right to a paid-for jury trial,
and his rights to present Defendant witnesses?

Neither the Clerk of the lower Texas district court, nor the attorney
for the Plaintiffs, can adequately show Notice to the Defendant.
Therefore, the non-jury trial was held without notice to the
Defendant.

Issue 3 of 07-15-00406-CV
Should a Texas state district court allow bogus and false criminal
lawsuits against the Defendant, namely 38,771 and 10189, when at
the same time, no decision for the boundaryline landownership
                                                                         Page 23 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
lines had been made, nor have been made, from the date of the
three simultaneous lawsuits ( one civil and two criminal in April
2010) until the date of the final judgment on 8 September 2015?


The wrongful combination of simultaneous civil and criminal
lawsuit constituted extortion, theft by coercion, and other civil and
criminal wrongdoings, because there was NO COURT DECISION as
to the boundaryline landowner lines of the properties in question.
The combination of the remaining lawsuits ( Appellate Suite 07-15-
00406-CV with Caldwell County felony lawsuit 10189 ) both in
existence and active at the filing time of this Brief, still do constitute
extortion and theft by coercion, violating Texas Penal Code Rule 31
because still there is no final decision as to the landowner lines and
validity of the GPS Total Station topographical land surveys by Dale
Olson, surveyor of Bastrop County, TX. The collateral damages to
Appellant Wiegand much outweigh the damages alleged and
claimed by the Appellees, including the dead husband Steve
Kinnard, by a factor of at least ten (10 ) times greater collateral
damages to Appellant than to Appellees.


Issue 4 of 07-15-00406-CV Can a plaintiff who owns no land, does
not vote, does not work because of a record of mental illness,
receives social security payments as an invalid, be a competent
plaintiff in a lawsuit involving land that the plaintiff does NOT own?
Cassandra Carpenter Jones Snider Dillaveux owns no land, pays no
taxes, does not vote, has a history of mental illness, has multiple
children out of wedlock, can not work for a living due to health
illnesses, lives on disability payments and gifts from friends and
relatives, lives in her mother’s house ( her mother being the
                                                               Page 24 of 56
    APPELLATE CASE 07 15 406 CV BRIEF
        11/02/2015 9:00 PM Monday
primary Plaintiff in all three lawsuits against Appellant ), has no
legal Power of Attorney, has torn down Appellant’s long-standing
fences before his eyes, has entered upon Appellant’s properties,
has aided her convicted child-molester son Jonathan Davidson and
her ex-husband convicted heroin felon Mike Snider to steal
Appellants personal belongings, being money and jewelry, from
Appellant’s DoubleWideMobileHome next to the home of his sister
Fredrica Wiegand Kinnard on Cunningham Street, a gravel road
street in the city limits of Lockhart, county of Caldwell, state of
Texas; and in toto, Cassandra Snider Dillaveaux has no legal
standing nor rights whatsoever to bring several slanderous,
coercive, defamatory and extortive civil and criminal lawsuits
against her blood uncle, the Appellant herein, within the second
degree of blood relationship. The land in question does NOT
belong to Cassandra Dillaveau; the fence wires and T-posts do NOT
belong to Cassandra Carpenter; the gravel road does not belong to
Cassandra Jones Snider; and she owns NOTHING that is a part of
this lawsuit, has paid nothing, and is owed nothing. Therefore,
Cassandra Carpenter Jones Davidson Snider Dillaveaux has no rights
whatsoever to any recovery from any of the three lawsuits wherein
Cassandra Carpenter is Plaintiff.




                                                         Page 25 of 56
       APPELLATE CASE 07 15 406 CV BRIEF
           11/02/2015 9:00 PM Monday

9.   Statement of facts . . . . . . . . .. . . . . . . . . . . . . Page    26

     A. The estate of Steve Kinnard, one of the Plaintiffs in the
        original action 2009-O-369, has never been completely and
        properly probated, and therefore Steve Kinnard who died
        several years ago, can NOT be a credible plaintiff nor
        appellee. No documents have been served, nor to the
        knowledge of Frederick Wiegand Jr. the Appellant herein,
        have been properly filed in the lower courts to continue any
        claims by a deceased person into a Final Judgment. Appellant
        has NEVER been served with any documents from the Estate
        of Steven Kinnard, deceased husband of Plaintiff Frederica
        Wiegand Kinnard, Appellee herein. Therefore, Steve Kinnard,
        nor his estate, have no legal rights to any final judgment in
        any lower court.
     B. Cassandra Carpenter Jones Snider Dillaveaux has no rights in
        the lands in question in these lawsuits, owns nothing involved
        in the three lawsuits brought simultaneously against her
        blood uncle, within two degrees of blood relationship; has lost
        nothing, is owed nothing; and therefore deserves nothing
        from any of these three wrongful lawsuits.
     C. None of the Appellees obtained the necessary and required
        permits to build a barbed-wire fence inside the city limits of
        Lockhart, TX; and violated the Texas Agricultural Code by
        intentionally building a surprise fence while Appellant was
        working internationally as drilling superintendent.
     D. Appellant was NEVER notified of a trial date of 8 September
        2015, and to this day of filing his brief, has NEVER received or
        seen the final judgment signed on 8 September 2015. That, in
        itself, limits greatly the ability of the Appellant to prepare this

                                                                   Page 26 of 56
APPELLATE CASE 07 15 406 CV BRIEF
    11/02/2015 9:00 PM Monday
Brief, and gives cause for his Motion to Extend, and Motion to
Amend Brief at a later date.




                                                    Page 27 of 56
      APPELLATE CASE 07 15 406 CV BRIEF
          11/02/2015 9:00 PM Monday
10. Summary of the argument . . . . . . . . . . . . . . . . . . . . . . . . . 28

A. Part of the problem in this case 07-15-00406-CV, derived from
the lower court’s case 2009-Other-0369 CV, is the
mis.understanding of the terminology of measuring land and
landowners boundary limits of their land.

In this appeal case at hand, 07-15-00406-CV, Appellant offers the
Honorable Court the explanations that:
A.1. “boundary” and “boundaryline” mean and indicate the
landownership limit line. That is to say, that the landowner owns
the land up to the boundaryline. Ownership may or may not
include the boundaryline marker, usually some type of fence or
wall.
A.2. “fenceline” is the physical location of the fences as
constructed by someone. “Fenceline” may or may not be the
“boundaryline”.
A.3. Imaginery surveying boundarylines are often not the same as
the physical fencelines because of topography, vegetation brush,
trees, and other similar physical obstacles to constructing fences.

A.4. Surveying is the technique, profession, and science of
determining the terrestrial or three-dimensional position of points,
and the distances and angles between them.
A.5. A Total Station, called TST (Total Station Theodolite) is an
electronic/optical instrumental theodolite used in modern
surveying and building construction. The Total Station is an
electronic theodolite ( a transit ) usually integrated with an
electronic computerized distance meter ( EDM ) to read slope
angles and distances from the instrument to a particular point.
Total Stations are mainly used by land surveyors and civil engineers,

                                                                      Page 28 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
to record features as in topographic surveying, or to set out
features ( such as roads, houses or boundaries ).
A.6. Theodolites have been in common use since the 1500s,
including the use of telescopes.

B. The adjoining landowners have repaired the common fences
between them since 1991, when they inherited their portions of
the Navene Lee Wiegand Estate Ranch, which was set out in the will
of Appellant’s Father prior to his death on the 15th of March 1978.
Both Appellant Frederick Wiegand Jr. and Appellee Fredrica
Wiegand Carpenter Kinnard have full knowledge of those wills,
expecially since Fredrica Wiegand Kinnard was the executrix for
their mother’s will, the will of Navene Lee Wiegand, filed in the
Probate Records on the 2d floor of the old Caldwell County, TX
courthouse in Lockhart, TX; at Volume 66, Pages 17-36, dated 13
February 1991.’s will, the will of Navene Lee Wiegand, filed in the
Probate Records on the 2d floor of the old Caldwell County, TX
courthouse in Lockhart, TX; at Volume 66, Pages 17-36, dated 13
February 1991. In that will, the Appellee Fredrica Wiegand
Carpenter Kinnard drew with her own hands, the map of the land
as she Fredrica thought of it, but the map was wrong in part, and
correct in part. Fredrica drew the map to claim a part of County
Road 220 between the first Wiegand Gate on County Road 220 and
the second Wiegand Gate on County Road 220. Attachment 4
Map hand.drawn by Appelle Fredrica Wiegand Carpenter Kinnard
in December 1990, with her handwriting and signature “Rica”,
saying “PS. I’m sorry, but sometimes when I’m angry or stressed, I
don’t feel very loving.” Appellant loves his sister, too; but the locals
who are pushing Frederick’s sister to file three lawsuits against her
brother, have no morales nor ethics, but a lot of greed and
vengeance.

                                                             Page 29 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday

C. The public road County Road 220.
Texas Transportation Code clearly sets out in Title 6. Roadways and
Subtitle C. County Roads and Bridges, Chapters Chapters 251
through 280, and other Titles, also, but more specifically Chapter
251 Subchapter A. General Provisions Section and Subchapter B.
Establishing and Closing Roads, Sec. 251.057 Abandonment of
County Road, which states “(a) A county road is abandoned when
its use has become so infrequent that one or more adjoining
property owners have enclosed the raod with a fence continuously
for at least 20 years. The abandoned road may be re.established as
a public road only in the manner provided for establishing a new
road. This is the case with that portion of the County Road 220 that
runs across the Navene Lee Wiegand Estate Ranch from the city
limits of the small town of Lockhart, TX, all the way around the
SouthWest quadrant of the town to “Tee” into Farm to Market
Road FM 20 behind the Lockhart State Park, Caldwell County, TX.




                                                          Page 30 of 56
      APPELLATE CASE 07 15 406 CV BRIEF
          11/02/2015 9:00 PM Monday

11.   Argument     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Page 31

Errors of the Texas state district courts include, but are not limited
to the following:

A. When the City of Lockhart, county of Caldwell, state of Texas,
sued Frederick Wiegand Jr. circa 1979 concerning an easement and
Right Of Way to install the Twin Island Estates 18 inch sewerline
across the Wiegand property, behind the Wiegand
DoubleWideMobileHome on 75 Thayer Road, Lockhart, TX 78644,
in lawsuit styled and numbered City of Lockhart vs. Frederick
Wiegand Jr., case number 79-CI-791; the present-day 2015 judge
Todd Blomerth was then 1979 the city attorney for the city of
Lockhart, and brought suit against Frederick Wiegand Jr. ( Appellant
in this 2015 appeals case 07-15-00406-CV) for an easement for the
city for the Twin Island Estate sewerline.
Due to the fact that Todd Blomerth has financial and political ties to
the two Fielder title opinion companies in Lockhart ( who
dispossessed Frederick Wiegand Jr. of his ParkWay Subdivision in
his 1979 divorce from Patricia Yesenik Wiegand ) by the Caldwell
County District Attorney and simultaneous city of Lockhart
attorney, Richard Aubrey Fielder ( who was later disbarred by
SBOT); and due to the fact that Todd Blomerth followed Richard A.
Fielder as city attorney for Lockhart; therefore, the Honorable
Todd Blomerth is NOT IMPARTIAL towards your Appellant, and
displays an overt antangonist demeanor towards your Appellant in
Texas state district court hearings in Lockhart. Your Appellant
Frederick Wiegand Jr. has filed Motions for the Recusal of Judge
Todd Blomerth in several other lawsuits involving lands in Caldwell
County, just because Todd Blomerth was city attorney for the city
                                                                            Page 31 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
of Lockhart in the past; and continues to favor the City of Lockhart,
and also the County of Caldwell.
B. Even so, and but, that does not give a Texas state district judge
the authority to ignore the Texas Transportation Code, which is
considered Texas law. More specifically, Texas Transportation Code
Section 251.058, which also states as a matter of Texas law, the
following, as quoted:
“Sec. 251.058. CLOSING, ABANDONING, AND VACATING PUBLIC
ROAD. (a) A property owner may not enjoin the entry or
enforcement of an order of a commissioners court, acting at the
request of any person or its own initiative, to close, abandond, and
vacate a public road or portion of a public road unless the property
owner is entitled to an injunction because:
   (1)The person owns property that abuts the portion of the road
      being close, abandonded, and vacated; or
   (2) The portion of the road being closed, abandoned, and
      vacated provides the only ingress to or egress from the
      person’s property.
(b) Title to a public road or portion of a public road that is closed,
abandoned, and vacated to the center line of the road, vests on the
date the order is signed by the county judge, in the owner of the
property that abuts the portion of the road being closed,
abandoned, and vacated. A copy of the order shall be filed in the
deed records of the county, and serves as the official instrument of
conveyance from the county to the owner of the abutting property.
The order shall:
(1) include the name of each property owner who receives a
conveyance under this section;
(2) include the dimensions of the property being conveyed to each
property owner; and


                                                            Page 32 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
(3) be indexed in the deed records of the county in a manner that
describes:
      (A) the county conveying the property as grantor; and
      (B) the property owner receiving the conveyance as grantee.
(c) This section does not deprive a person whose property abuts
the road at a point other than the portion of the road being closed,
abandoned, and vacated of a right to seek compensation for
damages caused by:
      (1) any depreciation in the value of the property; or
      (2) any impairment to the property owner’s right of ingress to
or egress from the property.”

C. The words “vacated to the centerline of the abandonded public
road”are very significant in this appellate case 07-15-00406-CV for
several reasons:
C.1. Reason 1. Your Appellees, who are the Plaintiffs in Judge Todd
Blomerth’s court, are only entitled to acquire ownership of one-half
of the abandoned Caldwell County Road 220 in the State of Texas,
as a matter of the law, called the Texas Transportation Code.
C.2. Reason 2. Since the locals plan to develop this land AFTER the
Wiegand family is oustered and dispossessed of their inherited
properties; then both Caldwell County, and the City of Lockhart,
and the Texas state district court, DO NOT WANT TO OBEY THE
TEXAS TRANSPORTATION CODE. They can read it, say they
understand it; but in the last long many years ( 2015 – 1944 = 71
years ) since Appellant’s father bought the land in 1944 and tried to
get the Caldwell County to improve and repair County Road 220,
and the Caldwell County, and the City of Lockhart, have always
refused to repair the road CR 220; but at the same time the
Caldwell County officials refused to VACATE the road and legally
transfer title to the Wiegand family; then the reason can only be;

                                                           Page 33 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
and has to be; that the locals plan the development of the Wiegand
lands, for themselves only (like they did with the Wiegand ParkWay
Subdivision in Lockhart, TX in 1979 ).And they are willing to break
the laws of the State of Texas, and the United States of America, to
get what they want.
C.3. Reason 3. Since the state Texas law requires that the
abandoned portion of Caldwell County Road 220 be vacated, and
title prepared and filed for one half of the land to each of the
adjoining land owners; then the North half of the abandoned
Caldwell County Road 220 from its present end at the end of
Cunningham Drive, all the way to the end of the disputed land at
the SouthWest corner of the Wiegand tract ( which abuts to the
North East-West boundary ownership line of the Appellee Fredrica
Wiegand Kinnard ), that Northern one-half of the Caldwell County
Road 220 is claimed by the Appellant Wiegand herein, just the
same as in the state district court pleadings, VACATED TO THE
CENTER LINE OF THE ROAD, per Texas Transportation Code Sec.
251.058 Closing, Abandoning, and Vacating Public Road.
C.4. Reason 4. De facto, when the 7th Court of Civil Appeals orders
Caldwell County, Texas, to vacate the disputed portion of
abandoned County Road 220 by public notice and state law
procedures; then automatically both of the criminal lawsuits by
Appellees against Appellant Wiegand, shall fail; because the Dale
Olson Total Station survey erred by calling the ownership line North
of, and past the centerline of the vacated roadway, onto the
Wiegand property. That also automatically results in trespass by
the Appellees ( Steve Kinnard is excluded, God rest his soul,
because Steve was a good man, and a friend to Appellant.).
C.5. Reason 5. Therefore, the five year and seven month wait ( 5
yrs 7 months ) for Appellant Wiegand for justice is coming closer, as


                                                           Page 34 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
the case is moved out of the jurisdiction of the locals in the City of
Lockart, county of Caldwell, Texas.

C.6. Reason 6. The Kinnard new fence constructed in February and
April of 2010 blocked County Road 220, was built through the
Wiegand Gate #2 to block the gate, and was illegal as a matter of
Texas law. Everyone who can read the law, knows that it is illegal
to block a public road. Therefore, the actions by the Appellees and
their assistants at all levels, were distinctly designed to enrage and
anger and disturb your Appellant Wiegand, intentionally, on
purpose. See photo of the Kinnard fence still standing in the
County Road 220 inside the Lockhart city limits, as Attachment 6.

C.7. Reason 7. Both city permits and county permits were required
for the Appellee Fredrica Kinnard to build a 5-strand barbed-wire
fence inside the city limits of Lockhart, TX; and inside the county of
Caldwell. See photo of the Kinnard fence still standing in the County
Road 220 inside the Lockhart city limits, as Attachment 7.
But Appellees did NOT obey the local rules, and NEVER obtained
nor have presented in this case, any local permits to build such a
contested illegal fence.

C.8. Reason 8. The argument of the Appellant is that the straight
line boundary established by the senior surveyors in the 1800s
creating the division of the landowner’s land along the
boundaryline between the Francis Berry Abstract League and the
Esther Berry Abstract League, upon which the Caldwell County tax
maps and tax data are based; thereby establishes the correct
landowner’s boundary line on the South side of County Road 220,
running from the point of beginning of the abstract league line
between two abstract leagues on the NorthEast side of US Highway

                                                             Page 35 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
183, and the point of ending on that same landowner’s boundary
line along the abstract league line on the SouthWest side of
Clearfork Creek and the Lockhart State Park. This abstract league
line outdates the Dale Olson line by hundreds of years, is the
longest landowner’s boundary line of the two survey references in
question, and that the boundary landowner’s line shown by the
Caldwell County tax office on its maps, and in its tax database, is
the correct landowner’s boundary line. The Caldwell County tax
office maps and database show the ownership boundary line to be
on the South side of County Road 220, just as the annexation map
by the City of Lockhart. The City of Lockhart included the
abandoned part of Caldwell County Road 220 in its annexation
survey when the city annex the Wiegand 141.38 acre tract in
question. The Caldwell County Appraisal District has for many years
included the abandoned part of Caldwell County Road 220 on the
Wiegand tract, for many years. The Appellees cooperated with the
Appellant, as sister and brother, from the date of the will of Navene
Lee Wiegand, their blood mother, circa January 1991 until January
2010, in sharing the repair costs of the common boundaryline fence
between the Wiegand land and the Kinnard land, acknowledging
for (2010 – 1991 = 19 yrs ) nineteen years that Appellees agreed
that the fenceline on the South side of County Road 220 was the
dividing line between the two tracts of land, being the Wiegand
141.38 acres on the North, and the Kinnard 98.9 acres, on the
South of the Caldwell County Road 220.

Doctrine of Reliance
This doctrine of reliance on the verbal and behavioral agreements
and hand-written maps by the Appellees over a time span of
nineteen years (19 yrs), that the common fenceline was the
location of the ownership limits boundaryline, led Appellant

                                                           Page 36 of 56
    APPELLATE CASE 07 15 406 CV BRIEF
        11/02/2015 9:00 PM Monday
Frederick Wiegand Jr. to spend many years and thousands of
dollars to repair the common fences on the South side of County
Road 220, because it was agreed from 1991, when Appellant F.
Wiegand and Appelle F. Wiegand Kinnard that the fence belonged
to brother Frederick. Then as time went on, after 1991 and
mother’s will approved, Appellant persuaded Appellee sister to pay
for part of the repairs of the common fence, still agreed that said
fence on the South side of CR 220 was the boundaryline ownership
limits to the inherited tracts of land. But then came along the
daughter of Appellee Fredrica Wiegand Carpenter, a young
unemployed female, when she moved from Odessa, West Texas, to
Lockhart, TX; and started problems with Uncle Frederick, the
Appellant herein. This was because Cassandra’s husband, Mike
Snider, a convicted heroin addict consumer and seller had been
stealing personal property from the Appellant’s two adjoining
houses. Over six (6) theft reports have been submitted both to the
Lockhart Police Department and the Caldwell County Sheriff’s
Department, accusing Mike Snider, Cassandra’s husband and father
of Mikie, their little boy son, of thefts from Appellant Wiegand,
including some of the antique guns that Appellant inherited from
his father Frederick Wiegand Sr. Appellant told Appellee’s
husband Mike Snider to stay away from the Wiegand houses,
because Mike Snider had offered several times to sell heroin and
drug paraphernalia to Appellant Wiegand; and the local law
enforcement officers knew / know that. But what upset Appellant
most is when he saw with his own eyes, Appellee Cassandra
Carpenter and her son Jonathan Davidson tearing down Appellant’s
cattle fences, and letting Appellant’s long-horn cattle onto
Appellee’s property. So Appellant made complaints of trespassing
to the Lockhart PD and the Caldwell County DA; but in the
approximate 12 years of those complaints; neither the Lockhart PD

                                                         Page 37 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
nor the Caldwell County Sheriff’s Office arrested any named
suspect, nor tried anyone for all of those continuous thefts from
Wiegand property.

SURVEYING CASE LAW

TH Investments, Inc. v. Kirby Inland Marine, LP, 218 S.W.3d 173
(Tex.App.14th Dist.) 2007 shows procedures for establishing lost
boundaries by locating calls to natural objects, and follow the
senior surveyor’s footsteps on the ground to re-establish the line.

Hurr v. Hildebrand, 388 S.W.2d 284, 288 (Tex.Civ.App.-Houston
1965, writ ref’d) shows that “When finding the lines of a survey, the
cardinal rules is that the footsteps of the original surveyor, if they
can be ascertained, should be followed.

Wheeler v. Stanolind Oil and Gas Co., 151 Tex. 418, 252 S.W.2d
149, 151 ( 1952) states that the footsteps of the original surveyor
are controlling and prevail over calls for course and distance.

Thatcher v. Mathews, 101 Tex. 122, 105 S.W. 317, 318 (1907) states
when the actual lines run by the surveyor can be found, they
constitute the true boundary, and cannot be made to yield to
course and Attachment 1.
Evidence Supporting Appellant on Issue No. 1 PowerPoint slide
show presented at the Caldwell County Commissioners Court public
monthly meeting in the Caldwell County Courthouse on the first
floor in the small meeting room on the North entrance calls.




                                                            Page 38 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday

Boundaryline Case Law
Roel Garza, Cynthia Garza, JS Trophy Ranch LLC, and Los Cuentos
LLS v. King Ranch Inc., from Jim Wells County, 4th Court of Appeals
District (04-13-00606-CV, __ S.W.3rd__, 10-08-14) shows that, in a
dispute whether a landowner’s boundaryline follows a straight line,
or follows the existing fence, the trial court agreed that the
boundaryline followed the existing fenceline, awarding court costs,
attorney fees, and damages for trespass to Garza et al.

King Ranch Inc. v. Garcia, No. 04-13-00605-CV, 2014 WL 4627592 (
Tex. App. – San Antonio, Sept. 17 2014, no pet. H. ) shows that the
Appellant’s Motion to File an Amended Brief was granted, and that
in conclusion, the appellate court found that the trial court erred,
and reversed the trial court’s judgment, rending appellate
judgment that the boundary line between the properties was a
straight line.

Although at first glance, this case law would seem to support the
Appellees argument that the Dale Olson survey line was the best of
the lot; in actuality, as a matter of law, this above-mentioned case
law supports the argument of the Appellant that the straight line
boundary established by the senior surveyors in the 1800s creating
the division of the landowner’s land along the boundaryline
between the Francis Berry Abstract League and the Esther Berry
Abstract League, upon which the Caldwell County tax maps and tax
data are based; thereby establishes the correct landowner’s
boundary line on the South side of County Road 220, running from
the point of beginning of the abstract league line between two
abstract leagues, and the point of ending on that same landowner’s
boundary line along the abstract league line. The abstract league
                                                           Page 39 of 56
    APPELLATE CASE 07 15 406 CV BRIEF
        11/02/2015 9:00 PM Monday
line outdates the Dale Olson line by hundreds of years, is the
longest landowner’s boundary line of the two survey references in
question, and that the boundary landowner’s line shown by the
Caldwell County tax office on its maps, and in its tax database, is
the correct landowner’s boundary line. The Caldwell County tax
office maps and database show the ownership boundary line to be
on the South side of County Road 220, just as the annexation map
by the City of Lockhart.




                                                          Page 40 of 56
      APPELLATE CASE 07 15 406 CV BRIEF
          11/02/2015 9:00 PM Monday

12.   Prayers . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . .   Page 41

 1. That the 7rd Court of Civil Appeals order the 10189 arrest
    warrant from the Caldwell County district attorney be voided
    and nullified and of no effect nor validity because there is no
    final judgment as to the ownership of the land in question,
    nor the boundaryline landowner’s line, until this 7th appellate
    Court of Civil Appeals renders its final judgment; and then
    Appellant can appear in person without threat of wrongful
    coercion.
 2. That the 7rd Court of Civil Appeals order that all of the
    secret criminal files compiled by the Caldwell County
    prosecutor’s office, specifically 10189 and 38,771, State of TX
    vs. Frederick Wiegand Jr. be forwarded to the Clerk of the
    7th Court of Civil Appeals for review by the 7th Court of Civil
    Appeals, for complete review by non-Caldwell-County
    officials;
 3. That all evidence properly submitted to the lower courts by
    Appellant, but rejected by the lower district courts, be
    admitted into evidence according to the Texas Rules of
    Evidence;
 4. That the Final Judgment of the lower courts in civil cause
    2009-Other-0369 be voided and nullified and over-ruled in
    perpetuam;
 5. That Appellees, namely Fredrica Wiegand Kinnard, sister, and
    daughter (neice of Appellant) Cassandra Carpenter Dillaveaux,
    and dead husband Steve Kinnard, being all of the 3 original
    plaintiffs in the dispute over fences and land boundaries on
    the Wiegand Estate Ranch in Caldwell County, Texas; go
    henceforth with nothing, take nothing by their civil and

                                                                                       Page 41 of 56
  APPELLATE CASE 07 15 406 CV BRIEF
      11/02/2015 9:00 PM Monday
   criminal lawsuits, that Appellees pay their own legal fees and
   costs of court;
6. and that the boundarylines ownership-lines of the Wiegand
   properties remain the same as the dividing fencelines that
   were established in 1934 through 1944, and thereafter until
   today’s date, and in tact in 1991 when Navene Lee Wiegand’s
   will was probated in Caldwell County, TX, by Caldwell County
   Judge Jarrett, and until 2010 when Appellee sister Fredrica
   Kinnard was persuaded by Dan Gibson city of Lockhart
   planner to sue her brother the Appellant with three
   simultaneous lawsuits; and
7. That the disputed abandoned County Road 220 be divided
   down its middle to the adjoining landowners according to the
   Texas Transportation Code Section 251 and other Sections,
   whether or not the dividing line is a straight line, as a matter
   of law;
8. That Caldwell County be ordered by the 7th Court of Civil
   Appeals in Amarillo, TX, to legally vacate all of the abandoned
   portions of County Road 220 in perpetuam, and by registered
   and filed deed, and deed the North half of Caldwell County
   Road 220 to Appellant Wiegand, and the South half of
   Caldwell County Road 220 to Appellee Fredrica Wiegand
   Kinnard (only), as a matter of law, being the requirements of
   the Texas Transportation Code;
9. That Appellee Cassandra Carpenter Jones Snider Dillaveau be
   ordered to continue her mental health treatments in Austin at
   the Seaton Hospital, as necessary;
10.      That each of the opposing parties pay their own legal
   costs, costs of court, and all costs associated with all of their
   lawsuits against Appellant Frederick Wiegand Jr.;


                                                          Page 42 of 56
    APPELLATE CASE 07 15 406 CV BRIEF
        11/02/2015 9:00 PM Monday
  11.     That Appellees be henceforth restrained from entering
    upon the lands and homes of the Appellant Wiegand; and
  12.     That the final order of the Appellate court contain
    instructions to Appellees that Appellees shall never block the
    ingress and egress of Appellant on the County Road 220, to
    the Appellant family lands again in perpetuam.



Respectfully submitted,

e.signature

Frederick Wiegand Jr.,
Appellant
fredww2000@yahoo.com ( made in the year of 2000 A.D. )
Tel 24x7x365 512 938 7045 since October 2010
United States Post Office Box 420461
1300 Matamoros Street
Laredo, Texas 78042      ( same US mailing address since 2010 )




                                                         Page 43 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday


13. LIST OF 7 ATTACHMENTS . . . . . . . . . . . . . . . . . . . . . . Page 44

Attachment 1. Dismissal order in misdemeanor criminal case State
of TX, Caldwell County, vs. Frederick Wiegand Jr., # 38,771, dated
11 October 2010, Lockhart city, Caldwell County, Texas.

Attachment 2. Denial letter by TX Attorney General Office,
refusing to provide copies of criminal records held by Caldwell
County, TX against the Appellant Frederick Wiegand Jr., in case #
38,771 misdemeanor, and felony case # 10189.

Attachment 3. First page of PowerPoint presentation about the
history of Caldwell County Road 220 crossing across Appellant
Wiegand lands in the Francis Berry and Esther Berry Surveys,
Caldwell County, TX. Evidence Supporting Appellant on Issue No. 1
PowerPoint slide show presented at the Caldwell County
Commissioners Court public monthly meeting in the Caldwell
County Courthouse on the first floor in the small meeting room on
the North entrance, again requesting Caldwell County
Commissioners Court to VACATE the abandoned part of the
Caldwell County Road 220 from the end of Cunningham Drive in the
city limits of Lockhart, TX; to the SouthWest corner of the Wiegand
property inside the city limits of Lockhart, TX, pursuant to the Texas
Transportation Code, a state law.


Attachment 4. Map hand-drawn by Appellee Fredrica Wiegand
Kinnard for the last will and testament of the mother Navene Lee
Wiegand of both the Appellant and the Appellee, showing the

                                                                   Page 44 of 56
    APPELLATE CASE 07 15 406 CV BRIEF
        11/02/2015 9:00 PM Monday
public road, the abandoned part of the public road in dispute, and
the trajectory of the new, wrongful Kinnard fence built to block
Wiegand ingress and egress to the Wiegand properties.

Attachment 5. Map by professional licensed surveyor Jerry
Hinkle, son of Claude Hinkle, showing new, wrongful Kinnard fence
built to cross abandoned County Road 220 at an angle, built
through the main Wiegand gate and blocking the Wiegand gate and
ingress and egress to the Wiegand properties.

Attachment 6. Photograph of the abandoned part of County Road
220, showing the new, wrongful Kinnard fence built to block
Wiegand ingress and egress, the only way into and out of the
Wiegand lands.




                                                          Page 45 of 56
    APPELLATE CASE 07 15 406 CV BRIEF
        11/02/2015 9:00 PM Monday


Attachment 1. Dismissal of misdeamenor criminal case, Caldwell
County TX vs. Frederick Wiegand Jr.




                                                       Page 46 of 56
    APPELLATE CASE 07 15 406 CV BRIEF
        11/02/2015 9:00 PM Monday
2
Attachment 2. denial letter by TX Attorney General Office to
District Attorney of Caldwell County,




                                                         Page 47 of 56
       APPELLATE CASE 07 15 406 CV BRIEF
           11/02/2015 9:00 PM Monday
TTTX




                                     Page 48 of 56
APPELLATE CASE 07 15 406 CV BRIEF
    11/02/2015 9:00 PM Monday




                              Page 49 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
Attachment 3. First page of PowerPoint presentation to Caldwell
County, TX commissioners court


                 County Road 220,
                Caldwell County, Texas
                 in the Year 2009
                        A.D.
   • The written history of Texas begins in
     1519, when Alonso Álvarez de Pineda
     explored the northern Texas & Louisiana
     Gulf Coast.



   10/27/2015           Fred Wiegand, Licensed         1
                      Professional Engineer, Texas




( PowerPoint format not accepted in lower courts nor in Appellate
Court )




                                                           Page 50 of 56
    APPELLATE CASE 07 15 406 CV BRIEF
        11/02/2015 9:00 PM Monday
Attachment 4. Map hand-drawn by Appellee Fredrica Wiegand
Carpenter Kinnard, showing public road CR 220 and the East Main
Wiegand Gate, the disputed part of Caldwell County Road 220, and
the Wiegand 2d Gate on abandoned Caldwell County Road 220, and
evidence that Appellee claimed ownership of abandoned CR 220.




                                                      Page 51 of 56
    APPELLATE CASE 07 15 406 CV BRIEF
        11/02/2015 9:00 PM Monday
Attachment 5. Map of County Road 220 by surveyor Jerry Hinkle




                                                   map by Hinkle
shows Fredrica Kinnard’s illegal blocking fence running across
County Road 220 at an angle, blocking Wiegand main gate #1, and
trespassing (crossing onto ) on North side of Wiegand’s
boundaryline landowner’s line separating Francis Berry Abstract
League on North, from Esther Berry Abstract League on South side
of County Road 220, and claiming ownership of the two Wiegand
concrete bridges by virtue of a Total Station EDM GPS survey by
Dan Gibson.




                                                        Page 52 of 56
    APPELLATE CASE 07 15 406 CV BRIEF
        11/02/2015 9:00 PM Monday




Attachment 6. Photo by Appellant Frederick Wiegand Jr. shows
remaining part of sister Fredrica Kinnard’s illegal blocking fence
cutting at an angle, across of County Road 220, through and
blocking Wiegand’s main gate #1 and trespassing on North side of
Wiegand’s boundaryline landowner’s line separating Francis Berry
Abstract League on North, from Esther Berry Abstract League on
South side of County Road 220.




                                                          Page 53 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday

 Attachment 7. As viewed from the SouthWest towards the
NorthEast, this photo by Appellant Frederick Wiegand Jr. shows the
remaining part of sister Appellee Fredrica Kinnard’s illegal blocking
fence cutting at an angle, across County Road 220, through and
blocking Wiegand’s main gate #1 and trespassing on North side of
Wiegand’s boundaryline landowner’s line separating Francis Berry
Abstract League on North, from Esther Berry Abstract League on
South side of County Road 220.




                                                           Page 54 of 56
APPELLATE CASE 07 15 406 CV BRIEF
    11/02/2015 9:00 PM Monday




                              Page 55 of 56
     APPELLATE CASE 07 15 406 CV BRIEF
         11/02/2015 9:00 PM Monday
14. APPENDIX . . . . . . . . . . . . . . . . . . . . . . Page 56 of 56




                                                            Page 56 of 56